Citation Nr: 1760102	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-03 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right testicular hypogonadism, status post 
right testes removal.

2.  Entitlement to service connection for left testicular hypogonadism with atrophy of left testes, to include as secondary to right testicular hypogonadism, status post right testes removal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to April 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from 
a February 2011 rating decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

In November 2014, a Travel Board hearing was held at the RO before the 
undersigned Veterans Law Judge.  A transcript of the testimony is in the electronic 
claims file.

These matters were previously before the Board in January 2015 and June 2017.  In both instances the Board remanded for further development.

The issue of service connection for left testicular hypogonadism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right testicular hypogonadism pre-existed service, but it is debatable whether it was aggravated by service.  The presumption of soundness is not rebutted. 

CONCLUSION OF LAW

The criteria for service connection for right testicular hypogonadism are approximated.  38 U.S.C. §§ 1110, 5107, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b). 

The Veteran seeks entitlement to service connection for right testicular disability.  His service treatment records (STRs) include the report of a September 1968 enlistment examination that included normal clinical evaluations and no defects.  A separate stamp on the examination report, dated January 27, 1969, noted the Veteran was "fit," and that no additional defects were noted.  The Veteran reported to sick call with complaints of groin pain following physical training on February 6, 1969.  The STRs noted that the Veteran had bilateral testicular atrophy and prescribed Darvon for pain.  

A March 1969 Medical Board report noted that the Veteran had always had underdeveloped testes and genitalia.  He had noted some weakness and that he develops groin pain on strenuous exertion.  Because of the small testicles and groin pain he was referred to the Urology Clinic for evaluation; no cause could be found for the pain.  He was referred to the Medical Clinic for evaluation of probable endocrinopathy.  The ultimate determination was that the Veteran had failure of normal gonadal development with resultant poor muscular development and muscular weakness and was, therefore, unable to perform duties required by the military.  The diagnosis was hypogonadism, testicular, existed prior to service.  The Veteran was discharged from service in April 1969.

The Veteran has consistently stated, to include in sworn testimony before the undersigned, that he underwent surgery to remove his right testicle immediately following his separation from service.  He said records related to that treatment are unavailable, because the physician is deceased.  The Board has deemed the Veteran's reports to be competent and credible.  Furthermore, post-service treatment records support the Veteran's statements. 

No disabilities were noted on enlistment examination in September 1968 or noted when that report was annotated in January 1969; thus, he is presumed sound. The Board remanded the claim twice to obtain an adequate medical opinion as to whether the Veteran's right testicular condition preexisted service and if so, whether it was aggravated by service.  In a July 2017 opinion, a VA physician determined that it was clear and unmistakable that the Veteran had a right testicle disability that preexisted service because the testicle atrophy that was noted shortly after entering active duty "could not have developed in such a short period of time and therefore had to predate [the Veteran's] service."

As to whether there was clear and unmistakable evidence that the pre-existing condition was not aggravated by service, the VA physician then opined that the "there is no medical evidence that the Veteran's preexisting right testicle disorder was permanently aggravated beyond its natural progression by [the Veteran's] service."  As supporting rationale the VA physician cited a lack of documented significant trauma to either testicle that would be anticipated to cause permanent aggravation.  With respect to the surgical removal of the Veteran's right testicle immediately following service the VA physician stated that this fact would not change his opinion on aggravation but further indicated that "without the surgical records it would be mere speculation for me to determine the need for the surgery after service."  

The Board finds that entitlement to service connection for right testicular hypogonadism is warranted because the presumption of soundness has not been rebutted.  The July 2017 VA physician's opinion is clear and unmistakable evidence that the right testicular disability preexisted service.  However, the opinion does not support a finding that there is clear and unmistakable evidence that the preexisting condition was not aggravated by service; the second prong of Wagner.  Although the examiner provided a negative opinion on that question, the probative value of that opinion is limited.  The examiner said the fact that the Veteran underwent surgical removal of the right testicle after service would not change his opinion, but that without the surgical records, he wouldn't be able to determine the need for that surgery.  The Board has accepted as credible the Veteran's assertion that those records are unavailable.  Therefore, there is no evidence that could be obtained that would enable the VA opinion provider to offer an opinion.  There is still doubt as to whether the preexisting condition was not aggravated by service.  Since it is not undebatable, the second prong of Wagner has not been established and the presumption of soundness is not rebutted.  


ORDER

Service connection for right testicular hypogonadism, status post is granted.


REMAND

The Veteran's service connection claim for left testicular hypogonadism has been characterized as secondary to his right testicular hypogonadism.  In light of the Board's decision to grant service connection for right testicular hypogonadism an additional addendum opinion must be obtained regarding the claim for service connection on a secondary basis.  The examiner should specifically address the Veteran's contention that the loss of his right testicle caused/aggravated of the Veteran's left testicle disability due to subsequent reduction in testosterone production.

Additionally the July 2017 VA physician seemed to indicate that atrophy preexisted service in both testicles.  The prior addendum opinion only addressed the question of a preexisting testicle disability in the right testicle.  Therefore, on remand, a clarifying opinion should be provided to answer the question of the Veteran had a left testicle disability that existed prior to his entry onto active duty, and whether any preexisting left testicle disability was aggravated by active duty service

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the VA examiner who completed the July 2017 addendum VA medical opinion for a new clarifying addendum opinion.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for one.

Based on a review of the record, and new examination if needed, the examiner is asked to address each of the following questions separately in the same ordered format as follows (the examiner must provide a thorough reason/rationale as to how or why the examiner reached each opinion):

(a)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a left testicle disorder that existed prior to his entry onto active duty?

(b)  If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting left testicle disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent or higher degree of probability) that any currently identified left testicle disorder(s) is caused by the Veteran's right testicular disorder?

(d)  If the answer to (c) is no, is it at least as likely as not (50 percent or higher degree of probability) that any currently identified left testicle disorder(s) is aggravated by the Veteran's right testicular disorder?

The examiner should consider, and discuss as necessary, the Veteran's complaints of lowered testosterone following the removal of his right testicle.

The examiner is informed that for this question aggravation is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of the REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the require actions, and after 
conducting any additional development necessary based 
on the information obtained the AOJ should readjudicate 
the Veteran's service connection claims.  If the benefit 
sought on appeal remains in any respect denied, the 
Veteran and his representative should be issued a supplemental statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



  
______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


